Citation Nr: 1020768	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of a cold injury to the right hand with arthritis of the 
thumb and second (index) finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from June 
1960 to June 1962.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding this appeal to the RO via the Appeals 
Management Center (AMC), in Washington, DC for further 
development and consideration.  VA will notify the Veteran if 
further action is required.


REMAND

In the Veteran's various written statements submitted since 
the April 2005 rating decision at issue, the Veteran alleges 
that his right hand, the dominant hand, is entitled to a 
rating higher than 30 percent based on the degree of 
disfigurement and the his inability to use major digits.  
When, as here, a Veteran claims that his condition is worse 
than when last rated, and when the available evidence is too 
old for a proper evaluation of his disability, including 
insofar as assessing its current severity, VA's duty to 
assist includes providing him a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 
Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  See, too, AB v. Brown, 6 Vet. App. 35, 38-
39 (1993) (indicating that, although his rating was 
increased, it is presumed he is seeking the highest possible 
rating unless he expressly indicates otherwise).

The Veteran therefore needs to be reexamined to reassess the 
severity of his cold injury to the right hand.  This is 
especially true since his most recent VA compensation 
examination was in January 2005, more than 5 years ago.  
Furthermore, his most recent private treatment records 
concerning the severity of the cold injury to his right hand 
is from April 2004, so even older than the VA compensation 
examination.  38 C.F.R. § 3.327(a) (2009).  See also Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination 
was too remote in time to adequately support the decision in 
an appeal for an increased rating); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of Veteran's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and 
VAOPGCPREC 11-95 (April 7, 1995).

Specifically, the Veteran states that he is in constant pain 
and cannot also make a fist with his right hand, which is 
also his dominant hand.  The Veteran's residuals of cold 
injury to his right hand is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  Diagnostic Code 7122 provides that 
cold injury residuals of arthralgia or other pain, numbness, 
or cold sensitivity are rated 10 percent disabling.  Cold 
injury residuals of arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis), are rated 20 percent disabling.  
Cold injury residuals of arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), are 
rated 30 percent disabling.  Note (1) to Diagnostic Code 7122 
provides that amputations of fingers or toes are to be rated 
separately, and complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy 
are to be rated under other diagnostic codes. Other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., are to be rated separately, unless they are used to 
support a rating under Diagnostic Code 7122.  Note (2) to 
Diagnostic Code 7122 provides that each affected part (e.g., 
hand, foot, ear, nose) is to be rated separately and the 
ratings are to be combined in accordance with 38 C.F.R. §§ 
4.25 and 4.26. 38 C.F.R. § 4.104.

In the January 2005 VA compensation examination, the Veteran 
reported the cold injury to his hands occurred in 1961 while 
he was on a ski patrol training session.  The examiner 
determined that the Veteran suffers from hypersensitivity to 
the cold with blanching, but not full-blown Raynaud's 
phenomenon.  The examiner also noted traumatic arthritis with 
ankylosis and decreased range of motion.  

Since the Veteran already has the maximum 30 percent rating 
as contemplated by the rating schedule, he is only entitled 
to extraschedular consideration.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), 
aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 
2009).  The Board finds that this matter must be remanded to 
have the RO refer the Veteran's claim to the Under Secretary 
for Benefits or to the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extraschedular rating.

Furthermore, other disabilities that are complications of the 
Veteran's residuals of a cold injury may be evaluated 
separately so long as they were not used to support a rating 
under Diagnostic Code 7122.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note (1). 

The medical evidence of record does not indicate that the 
January 2005 VA examiner considered the applicability of 
additional diagnostic codes.  In connection with the fact 
that the Veteran maintains that he has difficulty gripping 
objects or making a complete fist, further examination is 
necessary to determine whether the Veteran is entitled to any 
additional and separate ratings for his already service-
connected disability.  

Neurologic disabilities are rated on a scale from mild 
incomplete paralysis to complete paralysis for the nerve or 
nerve group involved.  38 C.F.R. § 4.124a (2009).  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Under 38 C.F.R. 4.124a, Diagnostic Code 8512, for paralysis 
of the lower radicular group, a 20 percent rating is assigned 
when there is mild incomplete paralysis.  Moderate incomplete 
paralysis corresponds to a 40 percent rating for a major 
extremity.  Severe incomplete paralysis corresponds to a 50 
percent rating for a major extremity.  Where there exists 
complete paralysis, with paralysis of all intrinsic muscles 
of the hand, and some or all flexors of the wrist or fingers 
(and substantial loss of use of the hand), a 70 percent 
rating is warranted for the major extremity.  Also, 
Diagnostic Codes 8612 and 8712 correspond to neuritis and 
neuralgia affecting the lower radicular nerve group, 
respectively.

When a Veteran has separate and distinct manifestations 
attributable to a single injury, she should be compensated 
for these different manifestations under different Diagnostic 
Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Therefore, clarification is needed to ensure that the Veteran 
is not entitled to a separate rating under a different 
diagnostic code.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA compensation 
examination to reassess the severity of his cold injury 
of the right hand.  He is hereby advised that failure to 
report for this scheduled VA examination, without good 
cause, may have adverse consequences on his claim for a 
higher rating.  The examination should include any 
diagnostic testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this remand, 
must be made available for review of the Veteran's 
pertinent medical and other history.  

Based on the examiner's evaluation and comprehensive 
review of the claims file and all evidence contained 
therein, the examiner must determine whether the 
Veteran's right hand injury has worsened - including 
since his last VA compensation examination in January 
2005.  

2.  Then readjudicate the claim in light of the 
additional evidence that has been submitted or otherwise 
obtained since the SOC in March 2006.  The RO should 
consider entitlement to a higher or separate rating 
under a different diagnostic code.  If the claim is not 
granted to the Veteran's satisfaction, send him and his 
attorney a SSOC and give them an opportunity to submit 
still additional evidence and/or argument in response 
before returning the file to the Board for further 
consideration of the remaining claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


